Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlo Salas on 29 April 2022.

The application has been amended as follows: 
In the Claims: The claims filed 18 March 2022 have been amended as follows:

In claim 13 at lines 13-14, “one or more flanges, or an aerodynamic surface feature;” has been amended --or one or more flanges
In claim 15 at lines 3-4, --, and the different material comprises at least one of a polymeric material, a shape memory alloy, a nickel alloy, an aluminum alloy, a titanium alloy, or a steel alloy-- has been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Brierly (US 2,389,760) teaches forming a blade leading edge protector by press forming sheet metal. Although Brierly does not teach tungsten-based metal, the use of tungsten for prior art leading edge protectors has been documented in the previous Office Actions for this application. However, the prior art does not teach additive manufacturing, electroforming, cold spraying to form an attachment feature, such as internal thickened edges, external thickened edges, one or more flanges, on a press-formed sheet metal part. The Examiner’s Amendment limits the additional feature to one of the listed attachment features and removes the option of an aerodynamic surface feature. Tobin (US 2018/0223795) teaches forming an aerodynamic surface feature by additive manufacturing on an already-formed blade skin. Thus, it would likely be obvious to form an aerodynamic surface feature by additive manufacturing on an element forming an exterior of the blade, including a protection cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745